97 Mich. App. 435 (1979)
296 N.W.2d 3
WILSON
v.
MICHIGAN STATE POLICE
Docket No. 78-3938.
Michigan Court of Appeals.
Decided October 18, 1979.
Skinner & Gustafson, for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Thomas A. Kulick and Thomas L. Casey, Assistants Attorney General, for defendant.
*436 Before: CYNAR, P.J., and MacKENZIE and L.W. CORKIN,[*] JJ.
PER CURIAM.
Plaintiff appeals of right from the Court of Claims dismissal of his complaint on the ground that governmental immunity precluded his claim against the defendants.
Plaintiff claims, on appeal, that governmental immunity would not preclude his tort claim because the act giving rise to the claim concerned the conduct of a state police officer in arresting plaintiff, which, in plaintiff's view, was a ministerial act to which governmental immunity would not apply.
Whether the act of a police officer in making an arrest is ministerial, or discretionary, is not the issue in this case, as the defendants are not governmental officials, but are a governmental agency and the state itself. The applicable Michigan statute, MCL 691.1407; MSA 3.996(107), operates to preclude defendants in the instant case from being liable in tort to plaintiff as long as the conduct that plaintiff alleges defendants were engaged in was "in the exercise or discharge of a governmental function". See Berger v City of Berkley, 87 Mich. App. 361, 368-369; 275 NW2d 2 (1978), Lee v City of Utica, 83 Mich. App. 679, 680-681; 269 NW2d 267 (1978), Walkowski v Macomb County Sheriff, 64 Mich. App. 460, 463; 236 NW2d 516 (1975).
We find that all claimed, actionable conduct of defendants, as alleged in plaintiff's complaint, was conduct involving the exercise or discharge of a governmental function. Therefore, governmental *437 immunity would operate to preclude plaintiff's claim against defendants. The trial court's dismissal of the complaint was correct.
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.